DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received July 19, 2021:
Claims 1 and 5-20 are pending. Claims 2-4 have been cancelled as per applicant’s request. Claims 11-17 are withdrawn from consideration.
The previous drawing objections are maintained.
The previous 112 rejections have been withdrawn in light of the amendment.
The core of the previous rejection is maintained with a newly cited reference (Kondo et al., US 2017/0012282) in light of the amendment. All changes to the rejection are necessitated by the amendment.
Drawings
The drawings were received on July 19, 2021.  These drawings are unacceptable. The drawings are objected to because Figure 1 and 2 do not appear to meet the requirements of 37 CFR 1.84(l), “All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction”. In this case, Figure 1 and Figure 2 are  SEM observation images wherein text (i.e. lines, numbers and letters) is provided in the .  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanovici et al. (US 2011/0292570) in view of Kondo et al. (US 2017/0012282). 
Regarding Claim 1, Ivanovici et al. teaches nanoparticle materials for an electrode (i.e. electrode material) wherein a method of manufacturing comprises graphene-coated cobalt oxide nanoparticles (Para. [0034], [0066], [0070]) (i.e. an electrode active substance covered with a graphene material), the method comprising bringing about a positive surface charge of the nanoparticles (i.e. electrode active substance) by adsorbing at least one cationic surfactant (i.e. cationization agent) on the surface of the nanoparticles (Para. [0038] & Para. [0044]) (i.e. a step of electrostatically adsorbing a cationization agent on the electrode active substance) and then adding graphene oxide particles to the suspension, then graphene oxide particles being deposited on the nanoparticles (Para. [0035]) (i.e. electrostatically adsorbing the graphene material on the electrode active substance on which the cationization agent has been electrostatically adsorbed).

However, Kondo et al. teaches a method of producing an electrode material (Para. [0193]) wherein cationic polymer (i.e. cationic molecular compound) is used to wherein the cationic polymer is chemically adsorbed to a surface of a carbon layer (Para. [0197]) wherein the cationic polymer may have a primary amine or a secondary amine (i.e. a primary amino group or a secondary amino group) which includes polyethyleneimine and has a number average molecular weight of 3,000 to 100,000 (inside the range of 600 or more) (Para. [0198-0199]). 
The substitution of the cationic polymer as taught by Kondo et al., for the polyvinylpyrrolidone of Ivanovici et al. would achieve the predictable result of providing a cationic polymer capable of adsorbing to a carbon surface (in this case, to a graphene material of Ivanovici) (Para. [0197]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute the cationic polymer as taught by Kondo et al., for the polyvinylpyrrolidone of Ivanovici et al. would achieve the predictable result of providing a cationic polymer capable of adsorbing to a carbon surface (in this case, the graphene surface of Ivanovici) (Para. [0197]). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 
Regarding Claim 7, Ivanovici et al. as modified by Kondo et al. teaches all of the elements of the current invention in claim 1 as explained above
Ivanovici et al. further teaches heating the graphene oxide coated nanoparticles (i.e. a heat treatment step of heat treating the graphene material adsorbed in the electrostatic adsorption step) (Para. [0059]). 
Regarding Claim 8, Ivanovici et al. as modified by Kondo et al. teaches all of the elements of the current invention in claim 1 as explained above
Ivanovici et al. further teaches adding a reducing agent to convert the graphene oxide particles deposited on the nanoparticles to graphene (i.e. a reduction step of reducing the graphene material adsorbed in the electrostatic adsorption step) (Para. [0058]). 
Regarding Claim 9, Ivanovici et al. as modified by Kondo et al. teaches all of the elements of the current invention in claim 1 as explained above
Ivanovici et al. further teaches heating the graphene oxide coated nanoparticles (i.e. a heat treatment step of heat treating the graphene material adsorbed in the electrostatic adsorption step) wherein the graphene oxide particles deposited on the surface can also be converted into graphene, which is simultaneously a reduction and heat treatment step (i.e. heat reduction) (Para. [0059]; Para. [0041]).
Regarding Claim 10, Ivanovici et al. as modified by Kondo et al. teaches all of the elements of the current invention in claim 1 as explained above.
Ivanovici et al. further teaches the positive surface charge of the nanoparticles is caused by modification of the surface of the nanoparticles by functional groups such as aminopropyltrimethoxysilane (i.e. a silane coupling agent treatment step of performing a silane coupling treatment of the surface of the electrode active substance) (Para. [0041]) after the electrostatic adsorption step (Para. [0066]), wherein the nanoparticles can also be surface-modified (i.e. a silane coupling agent treatment) before the electrostatic adsorption step (Para. [0045]). 
Since Ivanovici et al. discloses several embodiments of the process in a single disclosure, it would be within the skill of one of ordinary skill in the art to look to the additional embodiments disclosed by Ivanovici (i.e. the surface-modification via silane coupling agent treatment before the cationization adsorption step) to provide additional functionality to the process such as better suitability depending on the chemical nature of the nanoparticles desired (Para. [0045]). Additionally, the timing of the silane coupling agent treatment step (before vs. after) would have been obvious to of ordinary skill in the art because of the obviousness of rearranging steps. See MPEP § 2144.04(IV)C. and also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).
Regarding Claim 18, Ivanovici et al. as modified by Kondo et al. teaches all of the elements of the current invention in claim 1 as explained above.
2 and LiMn0.5Ni1.5O4 (i.e. comprising at least lithium and nickel) (Para. [0061], lines 9-13).
Regarding Claim 19, Ivanovici et al. as modified by Kondo et al. teaches all of the elements of the current invention in claim 1 as explained above.
Kondo et al. further teaches a method of producing an electrode material (Para. [0193]) wherein cationic polymer (i.e. cationic molecular compound) is used to wherein the cationic polymer is chemically adsorbed to a surface of a carbon layer (Para. [0197]) wherein the cationic polymer is polyethyleneimine (Para. [0198]).
The substitution of the polyethyleneimine as taught by Kondo et al., for the polyvinylpyrrolidone of Ivanovici et al. would achieve the predictable result of providing a cationic polymer capable of adsorbing to a carbon surface (in this case, to a graphene material of Ivanovici) (Para. [0197]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute the polyethyleneimine as taught by Kondo et al., for the polyvinylpyrrolidone of Ivanovici et al. would achieve the predictable result of providing a cationic polymer capable of adsorbing to a carbon surface (in this case, the graphene surface of Ivanovici) (Para. [0197]). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
Regarding Claim 20, Ivanovici et al. as modified by Kondo et al. teaches all of the elements of the current invention in claim 1 as explained above.
Kondo et al. teaches a method of producing an electrode material (Para. [0193]) wherein cationic polymer (i.e. cationic molecular compound) is used to wherein the cationic polymer is chemically adsorbed to a surface of a carbon layer (Para. [0197]) wherein the cationic polymer preferably has a number average molecular weight of 3,000 to 100,000 (i.e. overlapping the range of 5,000 or more and 50,000 or less) (Para. [0199]). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of the cationic polymer cited herein.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanovici et al. (US 2011/0292570) in view of Kondo et al. (US 2017/0012282) as applied to claim 1 above, and further in view of Usuki et al. (JP2013211260A), cited in the Information Disclosure statement received 6/26/2019. The English machine translation of Usuki et al. is attached and is referenced below.
Regarding Claim 5, Ivanovici et al. as modified by Kondo et al. teaches all of the elements of the current invention in claim 1 as explained above.
Ivanovici et al. does not explicitly teach the graphene material having an absolute value of zeta potential in N-methylpyrrolidone (NMP) of 30 mV or more used.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the graphene material Ivanovici et al. to incorporate the teaching of the zeta potential of Usuki as when the zeta potential is too small, it tends to be difficult to coat with a polycationic material (Para. [0019]), therefore the zeta potential of Usuki would achieve improved coating or adhering. Also, one of ordinary skill in the art would have applied the zeta potential with improved adhesion to the graphene material of Ivanovici et al. as the graphene material is part of the surface in which the cationization agent (or polycationic in Usuki) is being adhered to and would also require a negative zeta potential (Para. [0017]). Thus, the zeta potential is a result effective variable (i.e. a variable that achieves a recognized result) and modifying a zeta potential in Ivanovici et al. would be discovering the optimum or workable range by routine experimentation. It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding Claim 6, Ivanovici et al. as modified by Kondo et al. teaches all of the elements of the current invention in claim 1 as explained above.

However, Usuki et al. teaches a zeta potential of electrode active substance particles in NMP is preferably -0.1 to -50 mV (overlapping with the range of the instant claim of an absolute value 30 mV or more) (Para. [0019]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode active substance Ivanovici et al. to incorporate the teaching of the zeta potential of Usuki as when the zeta potential is too small, it tends to be difficult to coat with a polycationic material (Para. [0019]) and the zeta potential of Usuki would achieve improved coating or adhering. Thus, the zeta potential is a result effective variable (i.e. a variable that achieves a recognized result) and modifying a zeta potential in Ivanovici et al. would be discovering the optimum or workable range by routine experimentation. It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Response to Arguments
Applicant’s arguments filed July 19, 2021 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection in light of the amendment.
Applicant’s arguments are drawn to a previous prior art combination and thus, are not persuasive in light of the newly cited prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./           Examiner, Art Unit 1729     

/ULA C RUDDOCK/           Supervisory Patent Examiner, Art Unit 1729